     Case 2:20-cv-01818-FMO-JC Document 16 Filed 04/30/20 Page 1 of 1 Page ID #:58



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   BRIAN WHITAKER,                            )   Case No. CV 20-1818 FMO (JCx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   M&B UNION PIZZA, INC.,                     )
                                                )
15                       Defendant.             )
                                                )
16                                              )

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18

19   Dated this 30th day of April, 2020.

20

21                                                                     /s/
                                                               Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
